Case 1:16-cr-00515-NGG-LB Document 89 Filed 03/30/20 Page 1 of 2 PageID #: 4716


                                                                                      1301 Avenue of the Americas, 40th Floor
                                                                                                  New York, NY 10019-6022
                                                                                                          PHONE   212.999.5800
                                                                                                            FAX   212.999.5899
                                                                                                              www.wsgr.com




                                              March 30, 2020

 VIA CM / ECF

 The Honorable Nicholas G. Garaufis
 Senior United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:       United States v. OZ Africa Management GP, LLC, No. 1:16-cr-00515-NGG

 Dear Judge Garaufis:

         This letter is submitted on behalf of the Government and the Victims in the above-
 referenced matter, and with the consent of the Defendant, to request a three-week extension of
 the date on which the Government’s and the Victims’ Reply briefs are due, to April 27, 2020.
 This request is occasioned by the impact of the pandemic and shelter-in-place restrictions, which
 have impeded the parties’ ability to proceed efficiently.

        We thank the Court in advance for its courtesy in this regard.

                                                   Respectfully submitted,
                                                   WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation

                                                   s/ Morris J. Fodeman
                                                   Morris J. Fodeman
                                                   Michael S. Sommer




         AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                  SAN DIEGO  SAN FRANCISCO  SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
Case 1:16-cr-00515-NGG-LB Document 89 Filed 03/30/20 Page 2 of 2 PageID #: 4717




 The Honorable Nicholas G. Garaufis
 March 30, 2020
 Page 2


 cc:
 For Och-Ziff Africa (via email):
 Charles A. Gilman, Cahill Gordon & Reindel LLP
 Anirudh Bansal, Cahill Gordon & Reindel LLP
 Kevin J. Burke, Cahill Gordon & Reindel LLP
 Samantha Lawson, Cahill Gordon & Reindel LLP

 cc:
 For the United States Department of Justice (via email):
 David C. Pitluck, Assistant U.S. Attorney
 James P. McDonald, Assistant U.S. Attorney
 Jonathan P. Lax, Assistant U.S. Attorney
 Gerald M. Moody, Jr., Trial Attorney, Frauds Section, DOJ
